                                                                        Case 2:19-cv-01099-GMN-NJK Document 55 Filed 01/27/20 Page 1 of 2



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                               FOR THE DISTRICT OF NEVADA

                                                                   12                                                 -*-
ALVERSON TAYLOR & SANDERS




                                                                   13   LAWRENCE KNOBEL,                                   Lead Case No. 2:19-cv-01099-GMN-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                  Plaintiff,

                                                                   15
                                           LAWYERS




                                                                        v.
                                           SUITE 200




                                                                   16   EQUIFAX INFORMATION SERVICES,
                                                                        LLC, INNOVIS DATA SOLUTIONS, INC.,
                                                                   17   TRANS UNION LLC, and WELLS FARGO
                                                                        HOME MORTGAGE,
                                                                   18
                                                                                      Defendants.
                                                                   19                                                      Member Case No.: 2:19-cv-01101-JCM-VCF
                                                                        KATHRYN KNOBEL,
                                                                   20
                                                                                     Plaintiff,
                                                                   21
                                                                        v.
                                                                   22
                                                                        EQUIFAX INFORMATION SERVICES,
                                                                   23   LLC, INNOVIS DATA SOLUTIONS, INC.,
                                                                        TRANS UNION LLC, and WELLS FARGO
                                                                   24
                                                                        HOME MORTGAGE,
                                                                   25                Defendants.
                                                                                     MOTION FOR REMOVAL FROM CM/ECF SERVICE LIST
                                                                   26

                                                                   27          Kurt R. Bonds, Esq., and Trevor R. Waite, Esq., of the law firm Alverson Taylor & Sanders

                                                                   28   (the “firm”), as counsel for Trans Union LLC, (the “Party”), hereby submits Motion for Order
                                                                                                                       1                            KB/26287
                                                                        Case 2:19-cv-01099-GMN-NJK Document 55 Filed 01/27/20 Page 2 of 2



                                                                    1   Granting Request for Removal from CM/ECF Service List as to Kurt R. Bonds, Esq., and Trevor R.
                                                                    2   Waite, Esq., (the “Motion”). This Motion is made and supported by the following Memorandum of
                                                                    3
                                                                        Points and Authorities.
                                                                    4
                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    5

                                                                    6          The parties are no longer involved in this matter so that ECF notice to Kurt R. Bonds, Esq.,

                                                                    7   and Trevor R. Waite, Esq., are no longer required; therefore, the Firm hereby submits this Motion for

                                                                    8   Order Granting Request for Removal from CM/ECF Service List as to Kurt R. Bonds, Esq., and
                                                                    9
                                                                        Trevor R. Waite, Esq.
                                                                   10
                                                                               Dated this 27th day of January, 2020
                                                                   11                                                 ALVERSON TAYLOR & SANDERS
                                                                                                                      //S// Trevor R. Waite___________________
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      KURT BONDS.ESQ.
                                                                   13                                                 Nevada Bar No. 6228
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      TREVOR WAITE, ESQ.
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 Nevada Bar No. 13779
                                                                                                                      6605 Grand Montecito Pkwy
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                                                                      Suite 200
                                                                   16                                                 Las Vegas, NV 89149
                                                                                                                      Telephone: (702) 384-7000
                                                                   17                                                 Facsimile: (702) 385-7000
                                                                                                                      efile@alversontaylor.com
                                                                   18                                                 kbonds@alversontaylor.com
                                                                   19                                                 twaite@alversontaylor.com
                                                                                                                      Counsel for Trans Union LLC
                                                                   20
                                                                                                              COURT APPROVAL
                                                                   21
                                                                               IT IS SO ORDERED.
                                                                   22
                                                                                     February 3, 2020
                                                                   23          Date: _________________

                                                                   24                                                 ____________________________________
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                         2                              KB/26287
